DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of United Kingdom of Great Britain and Northern Ireland Application GB1616544.1 has been filed with a priority date of 29 September 2016. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2013/0309656 to Davis.
Davis teaches a test apparatus employing lateral flow immunoassay (lFA) (see [0031]) comprising: a strip of material 32 that allows lateral flow of liquid/solvent (i.e. test layer) comprising analyte detection presentation regions 45, 50, 55, 60, 65, and 70 (i.e. test region) between opposite first and second regions of the test layer (see [0041-0042]; Fig. 1); a second conjugate pad 40 (i.e. first permeable layer) having a first contact area in contact with the first end region (see [0041]; Fig. 1); a first conjugate pad 35 (i.e. second permeable layer) having a second contact area in contact with the first end region (see [0041]; Fig. 1); a non-permeable area between the first and second permeable layers 40 and 35 (see [0041] ; Fig. 1); and a sample pad 30 in fluid contact with the first and second permeable layers 40 and 35 for delivery of a sample fluid to the second and first contact regions; wherein the second contact area is further from the second end region than the first contact area is from the second region (see [0041]; Fig. 1]). 
	Davis fails to teach nor fairly suggest “a first non-permeable layer between the first and second permeable layers having a third contact area with the first end region, wherein the first contact area and the second contact area are separated by the third contact area”  as recited in independent instant claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/               Examiner, Art Unit 1797                                                                                                                                                                                         
/JENNIFER WECKER/               Primary Examiner, Art Unit 1797